DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claim 7 is objected to because of the following informalities:  Line 2 on page 35 includes, “regains”, which is misspelled and should instead be “regions”. Line 13 on page 35 includes, “boarders”, which is misspelled and should instead be “borders”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “processing unit”, “display control unit”, “storage unit”, “location information module”, “feature marking module”, “image displaying module”, “auxiliary information displaying module” and “interface module” in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-9, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140033126 (Kreeger).

As per claim 1, Kreeger teaches a system for facilitating medical image interpretation, adapted to help locate, on a display device, a plurality of tissue features in a plurality of tissue images of a medical image model, said system comprising: a processing unit configured to perform analysis on the tissue images based on an execution rule set (Kreeger: Fig. 3: primarily 320-325:

    PNG
    media_image1.png
    491
    510
    media_image1.png
    Greyscale
), 
and including a location information module that is configured to operate based on a presentation rule of the execution rule set, and to generate a reference location indicator which is provided, for each of the tissue images, to be marked to indicate a relative location of the tissue image in the medical image model (Kreeger: Figs. 4, 5, 6 (shown below): primarily 418; Fig. 8A: 811; Fig. 3: mainly 325, 350, 352

    PNG
    media_image2.png
    730
    673
    media_image2.png
    Greyscale
), 
and a feature marking module that is configured to operate based on a marking rule of the execution rule set for performing recognition and marking the tissue features, and to generate a plurality of indication markers which respectively correspond to the tissue images and each of which indicates whether the corresponding one of the tissue images contains a specific type of tissue feature (Kreeger: para 56: “Marked CAD findings (ROls) may also be navigated via the extent indication region 413… the extent indication region includes a visual indicator identifying the location and extent of each marked CAD finding (ROI) in the data volume”; Figs. 4-6 (shown in current claim): 413; Figs. 3: mainly 324, 325, 352

    PNG
    media_image3.png
    810
    650
    media_image3.png
    Greyscale
); 
and a display control unit in signal connection with said processing unit and the display device, and including an image displaying module that is configured to control the display device to display the tissue images (Kreeger: Figs. 4-5: 410; Figs. 3: mainly 350, 352), and
an auxiliary information displaying module that is configured to control the display device to display,
for each of the tissue images displayed by the display device, the reference location indicator and the indication markers together on the tissue image, wherein the indication markers are displayed on the reference location indicator at specific positions that respectively correspond to the relative locations, among the tissue images that are sequentially arranged in the medical image model, of those of the tissue images that correspond to the indication markers so as to help a user locate the tissue features in the medical image model (Kreeger: Fig. 3: mainly 324, 325, 350, 352; Figs. 4, 5, 6, 8: 413, 418, 411;

    PNG
    media_image4.png
    901
    520
    media_image4.png
    Greyscale
).

As per claim 2, Kreeger teaches the system as claimed in claim 1, wherein: said location information module is further configured to generate a plurality of sequential markers which respectively correspond to the tissue images and which are related to an order in which the tissue images are sequentially arranged in the medical image model; and said auxiliary information displaying module is further configured to control the display device to display, for each of the tissue images displayed by the display device, the respective one of the sequential markers on the tissue image (Kreeger: see arguments and citations offered in rejecting claim 1 above; also see Figs. 4-6 (shown above), 9: 419; para 53: “the user may engage the slice slider 419 (for example, via a mouse click or the like) to scroll through the image slices of the tomosynthesis data volume”).

As per claim 3, Kreeger teaches the system as claimed in claim 2, wherein: the reference location indicator is a scale line; and for each of the tissue images, said location information module is further configured to mark, on the scale line, the respective one of the sequential markers around the specific position that corresponds to the relative location of the tissue image among the tissue images that are sequentially arranged in the medical image model (Kreeger: See arguments and citations offered in rejecting claim 2 above).

As per claim 5, Kreeger teaches the system as claimed in claim 1, wherein: said feature marking module is further configured to generate a plurality of feature markers which respectively correspond to the tissue features; and said auxiliary information displaying module is further configured to control the display device to display, on each of those of the tissue images displayed by the display device that contains at least one of the tissue features, the feature marker(s) corresponding to the tissue feature(s) in the tissue image (Kreeger: See arguments and citations offered in rejecting claim 1 above; also see Figs. 4, 5 (shown above), 8, 9, 10: mainly 414, 414a, 414b, 814c, 970, 1020-1041; para 56: “Marked CAD findings (ROls) may also be navigated via the extent indication region 413… the user interface may be configured so that selection of a particular visual indicator (or alternatively, the selection of a CAD mark 414 in image area 10 or in navigation-assisting window 420) causes the alternate ROI view windows 422, 424 to display the region of interest in a magnified, cluster or other view”).

As per claim 6, Kreeger teaches the system as claimed in claim 1, wherein: the reference location indicator is a scale line; and for each of the tissue images, said feature marking module is further configured to mark, on the scale line, the indication markers at the specific positions which respectively correspond to the relative locations of the tissue images among the tissue images that are sequentially arranged in the medical image model  (Kreeger: See arguments and citations offered in rejecting claim 1 above: Figs. 4, 5, 6 (shown above)).

As per claim 8 Kreeger teaches the system as claimed in claim 1, further comprising:
a storage unit in signal connection with said processing unit , and configured to store a plurality
of feature criteria that respectively correspond to a plurality of types of tissue feature, wherein for each of the feature criteria, said feature marking module is further configured to generate, based on the feature criterion, the indication markers that are related to the type of tissue feature corresponding to the feature criterion (Kreeger: See arguments and citations offered in rejecting claim 1 above: Fig. 3 (shown above): mainly 330, 332, 324, 325).

As per claim 9, Kreeger teaches the system as claimed in claim 8, wherein for each of the feature criteria, the indication markers that are generated based on the feature criterion take a form that is different from another form of the indication markers that are generated based on a different one of the feature criteria (Kreeger: See arguments and citations offered in rejecting claim 8 above: Figs. 5, 8 (shown above): 414a, 414b, 814c, 821; para 68: “The markers 821, as well as actual corresponding CAD markers 414a, 414b, and 814c shown on the diagnostic images 410 and 810 themselves, may vary in shape to indicate different types of lesions, or by size, to indicate a numeric measure not necessarily linearly related to the numeric measure”).


As per claim 12, Kreeger teaches the system as claimed in claim 1, further comprising: a storage unit in signal connection with said processing unit, and configured to store a plurality of sensitivity criteria each of which corresponds to sensitivity of tissue feature recognition in the tissue images, wherein for each of the sensitivity criteria, said feature marking module is further configured to generate, based on the sensitivity criterion, the indication markers that are related to the tissue features recognized under the sensitivity that corresponds to the sensitivity criterion (Kreeger: See arguments and citations offered in rejecting claim 1 above; Fig. 11: mainly 1104-1110; para 82: “processing the candidate CAD findings according to their computed features, including the certainty of finding metric, to designate exactly N of the candidate CAD findings as marked CAD findings at step 1110. Finally, at step 1112, the case data volumes ( or the individual data volume) are (is) displayed to the user on the review workstation with viewable annotation markers thereon corresponding to each of the marked CAD findings, the review workstation not displaying annotation markers corresponding to the candidate CAD findings that are not marked CAD findings”; para 87: “localized breast fibroglandular tissue density information is used together with certainty-of-finding information as a basis for selecting which candidate CAD findings to designate as marked CAD findings.”; Fig. 12: mainly 1212; paras 14, 16, 82, 84, 85, 87, 88, 89, 93:“certainty of finding metric”. Note that the certainty of finding metric is used to determine what CAD findings to display as feature markers and indication markers).

As per claim 13, Kreeger teaches the system as claimed in claim 12, wherein for each of the sensitivity criteria, the indication markers that are generated based on the sensitivity criterion take a form that is different from another form of the indication markers that are generated based on a different one of the sensitivity criteria (Kreeger: See arguments and citations offered in rejecting claim 12 above. Only some indication markers and feature markers pertaining to only some certainties are displayed. Others are not displayed).

As per claim 16, Kreeger teaches the system as claimed in claim 1, wherein transmission of the tissue images, the reference location indicator and the indication markers follows the standard of digital imaging and communications in Medicine (DICOM) (Kreeger: paras 41, 47, 84, 87: dicom; Fig. 3 (shown above): 370).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kreeger as applied to claim 2 above, and further in view of US 20130289405 (Wang).

As per claim 4, Kreeger teaches the system as claimed in claim 2. Kreeger does not teach the reference location indicator is a grid; and when displaying one of the tissue images, said image displaying module is configured to control the display device to display, in square regions of the grid, a plurality of thumbnails of a group of the tissue images that includes the tissue image currently being displayed and adjacent ones of the tissue images in the medical image model adjacent to the tissue image currently being displayed in terms of sequential order; and for the tissue image that is currently displayed, said location information module is further configured to mark, on the grid, the respective one of the sequential markers around the square region where the thumbnail of the tissue image is displayed. Wang teaches these limitations (Wang: para 53: “adjunct display 126 of FIG. 1 contains an array of smaller, or thumbnail, thick-slices images 136, with the terms small and thumbnail simply indicating that the images are small enough to fit on the same monitor while communicating structures of more than one thick-slice region of the breast, and are smaller in size than the enlarged versions”; para 85: “At step 1404, an active member of the thick-slice array is selected, such as by receiving a simple mouse point-and-click from the user, and is then highlighted. With respect to FIG. 15, thick-slice array 1502 comprises an active member 1510 having a highlighted marking 1519 shown thereon”; Fig. 14: 1404; Fig. 15: mainly 1502, 1519, 1510:

    PNG
    media_image5.png
    611
    864
    media_image5.png
    Greyscale
).
	
Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Wang into Kreeger since both Kreeger and Wang suggest a practical solution and field of endeavor of a 3D mammography navigation system and user interface that includes a reference location indicator and sequential marker in general and Wang additionally suggests that the reference location indicator is an array of thumbnail images so “that the images are small enough to fit on the same monitor while communicating structures of more than one thick-slice region of the breast, and are smaller in size than the enlarged versions” (Wang: para 53). The teachings of Wang can be incorporated into Kreeger in that the reference location indicator is an array of thumbnail images. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kreeger as applied to claim 1 above, and further in view of US 20130289405 (Wang) and US 20080155468 (Rosander).

As per claim 7, Kreeger teaches the system as claimed in claim 1. Kreeger does not teach the reference location indicator is a grid; and when displaying one of the tissue images, said image displaying module is configured to control the display device to display, in square regains of the grid, a plurality of thumbnails of a group of the tissue images that includes the tissue image currently being displayed and adjacent ones of the tissue images in the medical image model adjacent to the tissue image currently being displayed in terms of sequential order; and for the tissue image that is currently displayed, said feature marking module is further configured to mark, on the grid, the indication markers that respectively correspond to the tissue images of the group on boarders of the square regions where the thumbnails of the group of the tissue images are displayed.

Wang teaches the reference location indicator is a grid; and when displaying one of the tissue images, said image displaying module is configured to control the display device to display, in square regains of the grid, a plurality of thumbnails of a group of the tissue images that includes the tissue image currently being displayed and adjacent ones of the tissue images in the medical image model adjacent to the tissue image currently being displayed in terms of sequential order (Wang: See arguments and citations offered in rejecting claim 4 above). Wang also teaches mark, on the grid, on boarders (Wang: See arguments and citations offered in rejecting claim 4 above: Fig. 15: 1519).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Wang into Kreeger since both Kreeger and Wang suggest a practical solution and field of endeavor of a 3D mammography navigation system and user interface that includes a reference location indicator and sequential marker in general and Wang additionally suggests that the reference location indicator is an array of thumbnail images so “that the images are small enough to fit on the same monitor while communicating structures of more than one thick-slice region of the breast, and are smaller in size than the enlarged versions” (Wang: para 53). The teachings of Wang can be incorporated into Kreeger in that the reference location indicator is an array of thumbnail images. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Rosander teaches for the tissue image that is currently displayed, said feature marking module is further configured to mark, on the grid, the indication markers that respectively correspond to the tissue images of the group on boarders of the square regions where the thumbnails of the group of the tissue images are displayed (Rosander: Figs. 10A, 10B: primarily 10B: para 85: "a viewing mode can include a simple or summary list of the CAD marks can be displayed adjacent to the main image view, preferably sorted according to location. The list entry may contain some of the available information about the mark. When the user selects a list entry, typically by clicking it, a representative view corresponding to this mark is shown on the display, typically in the main view. A variant of this mode is to list or show small images, thumbnails, for each mark or mark cluster, where the thumbnail shows a miniature of what the main view will show when this thumbnail is selected. To navigate to this view, the user selects (clicks) the thumbnail. The currently selected thumbnail can be visually marked in the list"; para 86: “FIG. 10A also shows the use of a list of user-selectable marks that allow a user to generate the view(s) associated with the CAD mark selected. FIG. 10B illustrates a list of CAD mark thumbnails 500t. Combinations of the visual thumbnails and list 500t, 500 can also be used”. See the borders present in 500 and 500t below:

    PNG
    media_image6.png
    440
    690
    media_image6.png
    Greyscale
).
	
Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Rosander into Kreeger in view of Wang since both Kreeger in view of Wang and Rosander suggest a practical solution and field of endeavor of a 3D tomosynthesis mammography navigation system and user interface that includes a reference location indicator and sequential marker displayed on a thumbnail grid array in general and Rosander additionally suggests that the indication marker is displayed the thumbnail grid as to “include a simple or summary list of the CAD marks can be displayed adjacent to the main image view” (Rosander: para 85). The teachings of Rosander can be incorporated into Kreeger in view of Wang in that the indication marker is displayed the thumbnail grid. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kreeger as applied to claims 8 and 1, respectively, above, and further in view of US 20200411173 (Mansi).

As per claim 11, Kreeger teaches the system as claimed in claim 8. Kreeger does not teach said processing unit is further configured to store a plurality of neural network models that are utilized to realize the marking rule and that respectively correspond to the feature criteria. Mansi teaches these limitations (Mansi: para 62, 88, 102, 104: neural networks; Figs. 1, 14).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Mansi into Kreeger since both Kreeger and Mansi suggest a practical solution and field of endeavor of a 3D x-ray tomography navigation system and user interface that includes a reference location indicator and sequential marker in general and Mansi additionally suggests that neural networks are used to perform feature detection as “to segment hyper-attenuated regions” (Mansi: para 102). The teachings of B can be incorporated into Kreeger in that neural networks are used to perform feature detection. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 15, Kreeger teaches the system as claimed in claim 1. Kreeger does not teach said processing unit is further configured to store a neural network model that is utilized to realize the marking rule. Mansi teaches these limitations (Mansi: para 62, 88, 102, 104: neural networks; Figs. 1, 14).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Mansi into Kreeger since both Kreeger and Mansi suggest a practical solution and field of endeavor of a 3D x-ray tomography navigation system and user interface that includes a reference location indicator and sequential marker in general and Mansi additionally suggests that neural networks are used to perform feature detection as “to segment hyper-attenuated regions” (Mansi: para 102). The teachings of B can be incorporated into Kreeger in that neural networks are used to perform feature detection. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Allowable Subject Matter
Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662